           Case 2:19-cv-00062-BCW Document 2 Filed 01/28/19 Page 1 of 16




David J. Jordan (1751)
david.jordan@stoel.com
Jordan C. Bledsoe (15545)
jordan.bledsoe@stoel.com
STOEL RIVES LLP
201 S. Main Street, Suite 1100
Salt Lake City, UT 84111
Telephone: 801.328.3131

Attorneys for Plaintiffs


                       IN THE UNITED STATES DISTRICT COURT
                        DISTRICT OF UTAH, CENTRAL DISTRICT
CORPORATION OF THE
PRESIDENT OF THE CHURCH
OF JESUS CHRIST OF LATTER-               COMPLAINT FOR
DAY SAINTS, a Utah corporation;          DECLARATORY JUDGMENT
LDS FAMILY SERVICES, a Utah
corporation,                             Case No. 2:19-cv-00062 BCW
                       Plaintiffs,       The Honorable Brooke C. Wells
         v.
BN, an individual,
                       Defendant.




99961468.2 0056812-00002
             Case 2:19-cv-00062-BCW Document 2 Filed 01/28/19 Page 2 of 16




         Pursuant to 28 U.S.C. § 2201, plaintiffs Corporation of the President of The

Church of Jesus Christ of Latter-day Saints and LDS Family Services (together,

“Plaintiffs”), through counsel, bring this action for declaratory relief against

defendant BN (“BN”) 1 and allege as follows:

                                 NATURE OF THE ACTION

         1.        In May 2016, BN filed a complaint in the Navajo Nation District

Court, District of Window Rock, Arizona (the “Navajo District Court”) alleging

that Plaintiffs are liable for injuries she claims to have suffered decades ago while

living in Utah during her participation in a program called the Indian Student

Placement Program (the “ISPP”).

         2.        After being served with BN’s complaint, Plaintiffs filed an action in

this Court requesting that BN be enjoined from proceeding with her claims in the

Navajo District Court because that court lacked subject-matter jurisdiction. This

Court ruled that Plaintiffs were required to exhaust their tribal court remedies in

the first instance.

         3.        Plaintiffs thereafter exhausted their tribal court remedies. Plaintiffs

first filed a motion in the Navajo District Court to dismiss BN’s complaint for lack


         1
         BN alleges that she was the victim of sexual abuse while she was a minor. To respect
her privacy, this complaint uses the same pseudonym BN used in her complaint in the Navajo
District Court.
                                                 2

99961468.2 0056812-00002
           Case 2:19-cv-00062-BCW Document 2 Filed 01/28/19 Page 3 of 16




of subject-matter jurisdiction, which was denied. Plaintiffs then filed a writ of

prohibition (“Writ”) in the Navajo Nation Supreme Court (the “Navajo Supreme

Court”) contesting the Navajo District Court’s subject-matter jurisdiction. The

Navajo Supreme Court denied the Writ.

         4.        While Plaintiffs were exhausting their tribal court remedies, Plaintiffs

and BN negotiated a settlement of her claims. Under the terms of the settlement

agreement (the “Settlement Agreement”), Plaintiffs agreed to pay BN a certain

amount in exchange for a release of the claims that she had or could have asserted

in the Navajo District Court action.

         5.        BN ultimately reneged on the Settlement Agreement and refused to

abide by its terms. As a result, Plaintiffs filed a declaratory judgment action in the

Fourth Judicial District Court (“Fourth District Court”) in and for Utah County,

Utah (the district where BN resides), seeking a declaration that the Settlement

Agreement is valid and binding on BN.

         6.        The Fourth District Court granted Plaintiffs’ requested relief, ruling

that the Settlement Agreement is valid and that, upon Plaintiffs’ tender of the

agreed-upon settlement amount, Plaintiffs were entitled to a release of all claims

that BN had or could have been asserted against them in the Navajo District Court

action.

                                                3

99961468.2 0056812-00002
           Case 2:19-cv-00062-BCW Document 2 Filed 01/28/19 Page 4 of 16




          7.       Plaintiffs tendered the settlement amount, but BN rejected the tender

and did not dismiss her claims.

          8.       Plaintiffs now seek judgment from this Court declaring that the

Navajo District Court lacks subject-matter jurisdiction over BN’s claims and that

BN’s claims are moot. There are two independent grounds for Plaintiffs’ requested

relief:

                   a.      The Navajo District Court lacks subject-matter jurisdiction over

          BN’s claims because Plaintiffs are nonmembers of the Navajo Tribe and

          BN’s claims did not arise from conduct on the Navajo Nation.

                   b.      BN’s claims pending in the Navajo District Court are moot

          because they have been settled and released.

                                            PARTIES

          9.       Plaintiff Corporation of the President of The Church of Jesus Christ of

Latter-day Saints (“COP”) is a corporation incorporated and headquartered in

Utah. COP is named as a defendant in the Navajo District Court action.

          10.      Plaintiff LDS Family Services (“LDSFS”), formerly known as LDS

Social Services, is a corporation incorporated and headquartered in Utah. LDS

Social Services previously operated the ISPP. LDSFS is named as a defendant in

the Navajo District Court action.

                                                4

99961468.2 0056812-00002
           Case 2:19-cv-00062-BCW Document 2 Filed 01/28/19 Page 5 of 16




         11.       Defendant BN is an individual residing in Utah County, Utah, and an

enrolled member of the Navajo Tribe.

                               JURISDICTION AND VENUE

         12.       This Court has federal question jurisdiction pursuant to 28 U.S.C.

§ 1331 over Plaintiffs’ claim requesting a judgment declaring that the Navajo

District Court lacks subject-matter jurisdiction over BN’s claims against Plaintiffs.

See Plains Commerce Bank v. Long Family Land & Cattle Co., 554 U.S. 316, 324

(2008) (“[W]hether a tribal court has adjudicative authority over nonmembers is a

federal question.”).

         13.       This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367

over Plaintiffs’ claim requesting a judgment declaring that BN’s claims against

Plaintiffs pending in the Navajo District Court are moot because BN settled and

released those claims. See Price v. Wolford, 608 F.3d 698, 702 (10th Cir. 2010)

(“Once a district court has jurisdiction, additional claims and parties can be added

under the supplemental-jurisdiction statute, 28 U.S.C. § 1367(a), which grants the

district courts jurisdiction ‘over all other claims that are so related to claims in the

action within such original jurisdiction that they form part of the same case or

controversy under Article III of the United States Constitution.’” (quoting 28

U.S.C. § 1367)).

                                               5

99961468.2 0056812-00002
           Case 2:19-cv-00062-BCW Document 2 Filed 01/28/19 Page 6 of 16




         14.       BN is subject to this Court’s personal jurisdiction because she resides

in Utah, her Navajo District Court action is against Utah corporations, and her

claims pending in the Navajo District Court arise out of conduct that occurred

while she was living in Utah.

         15.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because

BN resides in Utah and a substantial part of the alleged acts and omissions giving

rise to the claims that are the subject of this action occurred in the State of Utah.

                                GENERAL ALLEGATIONS

BN Files an Action in the Navajo District Court.
         16.       On May 27, 2016, BN filed an action in the Navajo District Court

alleging that Plaintiffs are liable for the injuries she claims to have suffered while

she was living in Utah during her participation in the ISPP. See Complaint for

Personal Injury (“BN Compl.”) ¶¶ 13–18, attached as Exhibit A.

         17.       BN alleges that she participated in the ISPP from 1965 to 1972; that,

as part of the ISPP, she agreed to be placed in the homes of members of The

Church of Jesus Christ of Latter-day Saints (the “Church”) in Utah to attend public

school; and that while participating in the ISPP, outside of the Navajo Nation, she

was sexually abused. See id. ¶¶ 6, 13–18, 21.



                                               6

99961468.2 0056812-00002
             Case 2:19-cv-00062-BCW Document 2 Filed 01/28/19 Page 7 of 16




         18.       BN asserts eight causes of action against Plaintiffs stemming from the

abuse she allegedly suffered while participating in the ISPP: (1) child sexual

abuse, (2) assault and battery, (3) negligence, (4) negligent supervision/failure to

warn, (5) intentional infliction of emotional distress, 2 (6) equitable relief, (7)

common law nuisance and request for injunctive relief, and (8) violations of

Navajo common law. Id. ¶¶ 21–68.

         19.       None of BN’s causes of action give rise to subject-matter jurisdiction

in the Navajo Nation courts because Plaintiffs are nonmembers of the Navajo

Nation and BN fails to allege that any actionable conduct giving rise to her claims

occurred on the Navajo Nation. See Plains Commerce Bank, 544 U.S. at 332

(“Montana and its progeny permit tribal regulation of nonmember conduct inside

the reservation that implicates the tribe’s sovereign interests.” (emphasis added)

(citing Montana v. United States, 450 U.S. 544, 565 (1981))).

         BN’s First Five Causes of Action.

         20.       BN’s first five causes of action assert three categories of conduct for

which Plaintiffs are allegedly liable: (1) vicarious liability for the “sexual abuse”

and “assault and battery” that allegedly occurred while BN participated in the ISPP

outside the Navajo Nation; (2) negligent placement of BN with unfit families in

         2
         BN’s cause of action for intentional infliction of emotional distress is derivative of the
vicarious liability and negligence claims. It alleges no new conduct.
                                                  7

99961468.2 0056812-00002
           Case 2:19-cv-00062-BCW Document 2 Filed 01/28/19 Page 8 of 16




Utah (outside the Navajo Nation) and negligent failure to supervise those Utah

families; and (3) negligent failure to report the alleged abuse. BN Compl. ¶¶ 21–

68, Ex. A.

         21.       None of the alleged tortious conduct giving rise to BN’s first five

causes of action occurred within the boundaries of the Navajo Nation. See id.

         22.       First, no act of “sexual abuse” or “assault and battery” is alleged to

have occurred within the Navajo Nation. Id. ¶¶ 13–18. BN alleges every act of

abuse occurred in Utah. See id. Thus, the Navajo District Court lacks subject-

matter jurisdiction over BN’s claims for sexual abuse and assault and battery. For

the same reason, the Navajo District Court lacks subject-matter jurisdiction over

BN’s claims that Plaintiffs are vicariously liable for the alleged abuse.

         23.       Second, placement of BN with foster families in Utah is not conduct

within the Navajo Nation. Similarly, an alleged failure to supervise families

residing in Utah is not conduct within the Navajo Nation.

         24.       Third, an alleged failure to report abuse is not actionable conduct

occurring within the boundaries of the Navajo Nation. Alleged non-action cannot

be the basis for the Navajo District Court’s subject-matter jurisdiction. This is so

because the alleged non-conduct logically does not entail a non-Indian’s presence

on the reservation and thus does not implicate the Tribe’s jurisdiction, which is

                                                8

99961468.2 0056812-00002
           Case 2:19-cv-00062-BCW Document 2 Filed 01/28/19 Page 9 of 16




limited to the boundaries of the reservation. See Philip Morris USA, Inc. v. King

Mountain Tobacco Co., 569 F.3d 932, 938 (9th Cir. 2009) (“[T]ribal jurisdiction is,

of course, cabined by geography: The jurisdiction of tribal courts does not extend

beyond tribal boundaries.” (citation omitted)).

         25.       Accordingly, the Navajo District Court does not have subject-matter

jurisdiction over BN’s first five causes of action.

         BN’s Last Three Causes of Action.
         26.       BN’s sixth, seventh, and eighth causes of action are for injunctive

relief, nuisance, and violation of Navajo common law. BN Compl. ¶¶ 48–68, Ex.

A. Those causes of action do not allege any new facts relating to the Navajo

District Court’s subject-matter jurisdiction but, rather, simply make additional

claims for relief. Id.

         27.       Specifically, BN’s sixth, seventh, and eighth causes of action seek to

make every Church leader in the world a mandatory reporter of child abuse

regardless of applicable law, criticize Plaintiffs’ lawful policies relating to the

reporting of child abuse, and seek relief on behalf of the Navajo Nation and its

members.

         28.       Those causes of action are not cognizable as they seek to infringe on

Plaintiffs’ free-speech and free-exercise-of-religion rights; BN does not have

                                               9

99961468.2 0056812-00002
          Case 2:19-cv-00062-BCW Document 2 Filed 01/28/19 Page 10 of 16




standing to bring claims on behalf of the entire Navajo Nation or its members; and

the Navajo District Court has no authority to mandate changes to Church policy

(nor does any court).

         29.       Thus, the Navajo District Court does not have subject-matter

jurisdiction over BN’s sixth, seventh, and eighth causes of action.

Plaintiffs Exhaust Their Tribal Court Remedies.
         30.       After being served with BN’s complaint, Plaintiffs filed a declaratory

judgment complaint and motion for preliminary injunction in this Court (Case No.

2:16-00453) seeking to enjoin BN from proceeding with her claims on the ground

that the Navajo District Court lacked subject-matter jurisdiction over her claims.

         31.       This Court denied Plaintiffs’ motion and dismissed their complaint

without prejudice, holding that Plaintiffs were required to exhaust their tribal court

remedies by presenting their jurisdictional arguments to the tribal court in the first

instance.

         32.       Plaintiffs thereafter moved the Navajo District Court to dismiss BN’s

claims for lack of subject-matter jurisdiction.

         33.       The Navajo District Court denied Plaintiffs’ motion. Order Denying

Defendants’ Motion to Dismiss--Jurisdiction, attached as Exhibit B.



                                               10

99961468.2 0056812-00002
             Case 2:19-cv-00062-BCW Document 2 Filed 01/28/19 Page 11 of 16




         34.       Plaintiffs then filed the Writ asking the Navajo Supreme Court to

prohibit the Navajo District Court from proceeding on BN’s claims because it

lacked subject-matter jurisdiction. The Navajo Supreme Court denied Plaintiffs’

Writ. Order Denying Writ, attached as Exhibit C.

         35.       Upon denial of the Writ, Plaintiffs exhausted their tribal court

remedies. 3 Iowa Mut. Ins. Co. v. LaPlante, 480 U.S. 9, 17 (1987) (holding

exhaustion of tribal remedies occurs where tribal appellate courts “have the

opportunity to review the determinations of the lower tribal courts”); Big Horn Cty.

Elec. Coop., Inc. v. Big Man, No. CV 17-65-BLG-SPW, 2018 WL 4603276, at *1

(D. Mont. Sept. 25, 2018) (unpublished) (“The Tenth Circuit construes the

exhaustion requirement to be satisfied once the tribal appellate court expressly

rules on the jurisdiction issue, even if the merits of the case have not been

determined.”).

BN Settles Her Claims Against Plaintiffs.
         36.       While Plaintiffs were exhausting their tribal court remedies, Plaintiffs

and BN negotiated a settlement of BN’s claims. See Declaratory Judgment

Complaint ¶¶ 10–11, attached as Exhibit D.
         3
          The Navajo Nation intervened in the action filed in this Court and represented that
Plaintiffs could exhaust their tribal court remedies by seeking review of the Navajo District
Court’s jurisdictional determination by filing a writ of prohibition with the Navajo Supreme
Court. Plaintiffs followed the course designated by the Navajo Nation to exhaust their tribal
court remedies.
                                                 11

99961468.2 0056812-00002
          Case 2:19-cv-00062-BCW Document 2 Filed 01/28/19 Page 12 of 16




         37.       Under the terms of the Settlement Agreement, Plaintiffs agreed to pay

a certain amount to BN in exchange for a release of the claims that BN had or

could have asserted against Plaintiffs in the Navajo District Court. See id.

         38.       BN ultimately reneged and refused to abide by the terms of the

Settlement Agreement. Id. ¶¶ 14–17.

         39.       As a result, Plaintiffs filed a declaratory judgment action in the Fourth

District Court seeking a declaration that the Settlement Agreement was valid and

binding on BN. See id. ¶¶ 19–22 & pp. 5–6.

         40.       BN failed to timely respond to Plaintiffs’ declaratory judgment action,

and BN’s counsel informed Plaintiffs that BN did not intend to respond. See

Motion for Default Judgment at 5–6, attached as Exhibit E. Accordingly, Plaintiffs

moved for default judgment against BN. See id.

         41.       On January 7, 2019, the Fourth District Court granted Plaintiffs’

motion and entered default judgment against BN, ruling that (1) Plaintiffs and BN

“entered into a valid and binding settlement agreement with respect to the claims

alleged by [BN]” in the Navajo District Court, and (2) “[u]pon tender of the

[agreed-upon] sum, Plaintiffs are released from all claims that are or could have

been asserted against Plaintiffs” in the Navajo District Court action. Order

Granting Motion for Default Judgment ¶¶ 1–2, attached as Exhibit F.

                                               12

99961468.2 0056812-00002
          Case 2:19-cv-00062-BCW Document 2 Filed 01/28/19 Page 13 of 16




         42.       On January 11, 2019, Plaintiffs tendered a check to BN for the agreed-

upon settlement amount. See January 11, 2019 Letter from David J. Jordan to

David R. Jordan, attached as Exhibit G.

         43.       BN refused to dismiss her claims against Plaintiffs and returned the

check.

                                  FIRST CAUSE OF ACTION
                  (Declaratory Judgment Under 28 U.S.C. § 2201 – Subject-Matter
                                          Jurisdiction)

         44.       Plaintiffs hereby incorporate by reference the allegations set forth in

the preceding paragraphs as though fully set forth herein.

         45.       An actual controversy that is ripe for judicial determination has arisen

and now exists regarding whether the Navajo District Court has subject-matter

jurisdiction over BN’s claims against Plaintiffs.

         46.       Pursuant to 28 U.S.C. § 2201 and Federal Rule of Civil Procedure 57,

Plaintiffs are entitled to a declaration determining whether the Navajo District

Court has subject-matter jurisdiction over BN’s claims against them.

         47.       Plaintiffs seek a declaration that the Navajo District Court does not

have subject-matter jurisdiction over BN’s claims and that the Navajo District

Court is barred from proceeding with BN’s claims.



                                               13

99961468.2 0056812-00002
          Case 2:19-cv-00062-BCW Document 2 Filed 01/28/19 Page 14 of 16




         48.       A declaration from this Court is necessary and appropriate at this time

so that the parties may know and exercise their respective rights.

         49.       The interests of Plaintiffs and BN are adverse because Plaintiffs seek

to preclude BN from proceeding with her claims. On the other hand, BN intends to

proceed with her claims.

         50.       Plaintiffs have a legally protectable interest in the present controversy

because Plaintiffs are named as defendants in the action pending in the Navajo

District Court.

                         SECOND CAUSE OF ACTION
       (Declaratory Judgment Under 28 U.S.C. § 2201 ‒ Settlement Agreement)

         51.       Plaintiffs hereby incorporate by reference the allegations set forth in

the preceding paragraphs as though fully set forth herein.

         52.       An actual controversy that is ripe for judicial determination has arisen

and now exists between Plaintiffs and BN regarding whether BN’s claims filed in

the Navajo District Court are moot pursuant to the Settlement Agreement.

         53.       Pursuant to 28 U.S.C. § 2201 and Federal Rule of Civil Procedure 57,

Plaintiffs are entitled to a declaration determining whether BN’s claims pending in

the Navajo District Court are moot.

         54.       Plaintiffs seek a declaration that, pursuant to the Settlement

Agreement, any claims BN has or could have asserted against Plaintiffs in the
                                                14

99961468.2 0056812-00002
          Case 2:19-cv-00062-BCW Document 2 Filed 01/28/19 Page 15 of 16




Navajo District Court are moot and that BN is barred from proceeding with her

claims.

         55.       A declaration from this Court is necessary and appropriate at this time

so that the parties may know and exercise their respective rights.

         56.       The interests of Plaintiffs and BN are adverse because Plaintiffs seek

enforcement of the Settlement Agreement. Conversely, BN seeks to avoid her

obligations under the Settlement Agreement, which require her to dismiss her

claims against Plaintiffs pending in the Navajo District Court.

         57.       Plaintiffs have a legally protectable interest in the controversy because

Plaintiffs are parties to the Settlement Agreement and named as defendants in the

Navajo District Court action.

                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiffs pray for judgment against BN as follows:

                   1.      For a judgment declaring that the Navajo District Court does

         not have subject-matter jurisdiction over BN’s claims and that BN is barred

         from proceeding with her claims in the Navajo District Court;

                   2.      For a judgment declaring that, pursuant to the Settlement

         Agreement, BN’s claims are moot and that she is barred from proceeding



                                                15

99961468.2 0056812-00002
          Case 2:19-cv-00062-BCW Document 2 Filed 01/28/19 Page 16 of 16




         with any claims she has or could have asserted against Plaintiffs in the

         Navajo District Court;

                   3.      For an injunction prohibiting BN from proceeding with her

         claims against Plaintiffs in the Navajo District Court; and

                   4.      For such other legal and equitable relief as this Court deems

         just and proper.

         DATED: January 28, 2019.
                                                  STOEL RIVES LLP


                                                  /s/ David J. Jordan
                                                  David J. Jordan
                                                  Jordan C. Bledsoe

                                                  Attorneys for Plaintiffs

Plaintiffs’ Address:

50 East North Temple
Salt Lake City, Utah 84150




                                                16

99961468.2 0056812-00002
